                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION

MICHAEL EDWARD WHEATLEY                                                                       PLAINTIFF

v.                                                         CIVIL ACTION NO. 5:18-CV-P117-TBR

RODGER FORD, JAILER et al.                                                                DEFENDANTS


                                     MEMORANDUM OPINION

        Plaintiff Michael Edward Wheatley, currently a convicted prisoner incarcerated in the

Fulton County Detention Center, filed a pro se complaint (DN 1) and amended complaint

(DN 9). Thereafter, he filed a letter (DN 14), which the Court construes as a motion to amend

the complaint and GRANTS. This matter is before the Court on initial review of the pleadings

pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the Court will dismiss this action.

                                                      I.

        Plaintiff filed this civil-rights action pursuant to 42 U.S.C. § 1983, complaining of an

incident that occurred during his pretrial detention at the Marshall County Jail (MCJ). As

Defendants, Plaintiff names MCJ Jailer Rodger Ford; “Deputy Chief Jailer,” who is “2nd in

command”; “Medical Department”; and “Maintenance Department.” He sues Defendants in

their official capacities.

        Plaintiff alleges that on July 30, 2017,1 he was working in the kitchen at MCJ when “I

was help cleaning up a mess that one of the cooks had made with a Big Mixer” (DN 1, Compl.).

He continues:

           while I was bending over one of the other inmates push on the machine try to
           get it to move out from the walk to get behind it so he could clean, when the

1
  In the letter that the Court construed as a motion to amend (DN 14), Plaintiff advises that the date of the
incident actually occurred on July 30, 2017, not July 31, as he stated in the complaint and amended
complaint.
          whole machine fell off the stand that it was on. it was not bolted down or
          welded. it just fell off. to stop it from crushing me I tried to push it away
          from me. the knob on the side [] cought ahold of my jumpsuit where it fell
          on down taking my arm and hand with it. the side of bowl chopped off a
          portion of my finger on my left hand.

Id. Plaintiff claims that the “machine weights about as much as a small motor and shouldn’t

have been on that table unless it was bolted or welded to the stand. and it wasn’t. [MCJ] created

a unsafe work atmosphere.” Id. He further claims that “maintenace knew it didn’t work right”

(DN 9, Am. Compl.).

       Following the incident, asserts Plaintiff, he was taken to the Marshall County hospital by

Defendant Deputy Chief Jailer. Id. He states that at the hospital, he was told that his finger

could not be reattached and that surgery was scheduled for four days thereafter “to close up” his

finger. Id. Plaintiff reports being given medication at the hospital and that upon return to the

jail, Defendant Deputy Chief Jailer told him “that I was going to be put in segregation because

the medication I had to take was a narcotic.” Id. Plaintiff claims as follows:

          At pill call the next morning the officer said they couldn’t find my medication
          that the hospital sent with me back to the jail I ask to see Medical and the
          lady from Medical and the Jailer came to talk to me and said my medication
          was missing and the Jailer said he’ll look into it. I layed in segregation for 3
          days in exstream pain medical gave me “Iburprofen” and finally let me out
          of segregation because they couldn’t find out where my medication was or
          who took it. I layed in segregation in pain for 3 days because my medication
          was taken by one of the jail staff and the Jailer Mr. Ford knew about it and
          knew I was in pain but didn’t try and help or even look into what happen to
          my medication. I shouldn’t had to suffer like that.

Id.

       As relief, Plaintiff seeks damages.




                                                 2
                                                   II.

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will


                                                    3
not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

                                                 III.

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635, 640 (1980). “[A] plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

       Here, while Plaintiff filed his complaint and amended complaint on § 1983 forms, he

does not allege the violation of a right secured by the laws of the Constitution. Even if the Court

were to construe the complaint as asserting Eighth/Fourteenth Amendment claims of deliberate

indifference to safety and to a serious medical need, the Court, for the reasons that follow,

concludes that, even under liberal construction, Plaintiff’s allegations do not rise to a

constitutional magnitude but sound more in state tort law.

      While the Eighth Amendment provides a convicted prisoner the right to be free from cruel

and unusual punishment, it is the Due Process Clause of the Fourteenth Amendment that

provides the same protections to pretrial detainees. Richmond v. Huq, 885 F.3d 928, 937 (6th

Cir. 2018) (citing Richko v. Wayne Cty., 819 F. 3d 907, 915 (6th Cir. 2016)). “The Sixth Circuit

has historically analyzed Fourteenth Amendment pretrial detainee claims and Eighth


                                                  4
Amendment prisoner claims ‘under the same rubric.’” Id. (quoting Villegas v. Metro Gov’t of

Nashville, 709 F.3d 563, 568 (6th Cir. 2013)). At this time, the only explicit exception in the

Sixth Circuit to the general rule that rights under the Eighth Amendment are co-extensive with

rights under the Fourteenth Amendment pertains to excessive-force claims brought by pretrial

detainees. Id. at 938 n.3 (recognizing that Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015),

abrogated the subjective intent requirement for Fourteenth Amendment excessive-force claims

and that the standard which governs pretrial detainee claims may be shifting, but declining to

apply the Kingsley standard to a pretrial detainee claim of deliberate indifference to a serious

medical need). Therefore, the Court will analyze Plaintiff’s claims under the Eighth Amendment

standard.

        “[P]rison officials must ensure that inmates receive adequate food, clothing, shelter, and

medical care, and must ‘take reasonable measures to guarantee the safety of the inmates.’”

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)). However, “[n]ot every unpleasant experience a prisoner might endure while

incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987). “Extreme deprivations are

required to make out a conditions-of-confinement claim” under the Eighth Amendment.

Hudson v. McMillian, 503 U.S. 1, 9 (1992).

       An inmate must prove both an objective and subjective component. Farmer v. Brennan,

511 U.S. at 833. With regard to the objective component, the plaintiff “must show that he [was]

incarcerated under conditions posing a substantial risk of serious harm.” Id. The subjective

component requires the plaintiff to prove that the defendant acted with “deliberate indifference”


                                                 5
to that risk. Id. “Deliberate indifference is a state of mind akin to criminal recklessness: the

official must both be aware of the facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Hamilton v. Eleby,

341 F. App’x 168, 171 (6th Cir. 2009) (internal quotation marks and citations omitted).

       As to the claim that Defendants created an “unsafe work atmosphere,” Plaintiff fails to

allege facts rising to the level of deliberate indifference. Plaintiff’s allegation that maintenance

“knew it didn’t work right” does not translate into an inference that a substantial risk of serious

harm existed. There are no allegations even suggesting that any Defendant knew of and

disregarded the risk that actually caused his accident. Plaintiff alleges that the mixer fell because

other inmates pushed on the machine to “try to get it to move out from the walk to get behind it

so he could clean.” He does not allege that inmates had done this to the machine before, much

less that anyone knew that inmates were moving the machine themselves and should have been

otherwise instructed accordingly. While Plaintiff suffered an unfortunate accident while working

in the kitchen, his allegations do not constitute deliberate indifference to safety. See Johnson v.

Campbell, 25 F. App’x 287, 288 (6th Cir. 2001) (“[Prisoner] did not, however, allege that the

defendants knew of and disregarded the risk that actually caused his accident. At most, the

defendants were negligent for allowing [prisoner] to work in conditions in which his accident

was possible. [Prisoner] cannot base an Eighth Amendment claim on mere negligence.”);

Robertson v. Shelby Cty., Tenn., No. 05-2579 P, 2007 WL 9706140, at *5 (W.D. Tenn. July 13,

2007) (“‘[C]ourts have recognized that the mere failure to provide proper instructions or safety

devices for use on prison work details does not constitute deliberate indifference.’”) (quoting

Smalls v. Berrios, No. 3:06cv96, 2007 WL 1827465, at *7 (N.D. Fla. June 25, 2007) (holding

that plaintiff’s allegations that defendant’s failure to provide instructions or safety training on
                                                   6
work equipment did not rise to the level of deliberate indifference and, at most, suggested

negligence).2 Accordingly, the § 1983 claim of an unsafe work atmosphere must be dismissed

for failure to state a claim upon which relief may be granted.

        In the context of a § 1983 claim for inadequate medical care, prison personnel violate a

prisoner’s civil rights if they are deliberately indifferent to the prisoner’s serious medical needs.

Estelle v. Gamble, 429 U.S. 97, 104-06 (1976). However, not every claim of inadequate medical

treatment states an Eighth Amendment violation. Id. at 105. The indifference must be


2
  See also Robertson v. Shelby Cty., Tenn., 2007 WL 9706140, at *5 (citing Franklin v. Kansas
Dep’t of Corr., 160 F. App’x 730, 735-36 (10th Cir. 2005) (holding that even assuming that the risk to the
prisoner of a back injury from improperly lifting heavy objects as part of his prison job was objectively
serious, prison officials’ alleged negligent failure to ensure that inmates were informed of and used proper
lifting techniques did not rise to the level of an Eighth Amendment violation); Stephens v. Johnson, 83
F.3d 198, 200-01 (8th Cir. 1996) (holding that lack of safety training equipment, including no steel-toed
boots and no safety straps on moving dollies in warehouse, as well as allegations of a pattern of injuries,
showed at most negligence for not taking better safety precautions); Warren v. Missouri, 995 F.2d 130,
131 (8th Cir. 1993) (holding that prison officials’ failure to provide “anti-kickback” protective equipment
on saw that caused inmate to break his wrist, as well as allegations that officials knew of similar prior
accidents that could have been prevented with protective equipment, did not demonstrate deliberate
indifference to a serious issue of workplace safety); Bibbs v. Armontrout, 943 F.2d 26, 26-27 (8th Cir.
1991) (holding that prison officials’ alleged knowledge that safety guards covering the gears of an inker
had been removed which caused prisoner to lose two fingers, and their failure to repair it, amounted to
mere negligence); Benson v. Cady, 761 F.2d 335, 340 (7th Cir. 1985) (holding that prison officials’
failure to inspect and maintain cell beds and exercise equipment which, in two separate incidents, fell and
allegedly injured inmate, were merely assertions that the officials did not exercise due care, not evidence
of deliberate indifference), overruled on other grounds by Henderson v. Wilcoxen, 802 F.3d 930 (7th Cir.
2015)); Brown v. Richmond Cty. Corr. Inst., No. CV105-118, 2006 WL 1431488, at *2 (S.D. Ga. 2006)
(concluding that failure to provide a helmet in cutting tree limbs, an activity that “does not, in itself,
involve an imminent threat of physical harm posing a danger to a prisoner’s life or health,” did not rise
above the level of mere negligence); Terrill v. Bertussi, No. 2:05cv96, 2005 WL 3277990, at *2-3 (W.D.
Mich. Dec. 2, 2005) (prisoner failed to state a claim under § 1983 where prisoner was ordered to work on
scaffold despite his objections and fell 30 feet onto concrete floor); Arnold v. South Carolina Dep’t of
Corr., 843 F. Supp. 110, 113-14 (D.S.C. 1994) (holding that kitchen supervisors’ knowledge of faulty
condition of steam pot, and their failure to repair it, was not sufficient to establish that officials acted with
an attitude of deliberate indifference); Lee v. Sikes, 870 F. Supp. 1096, 1099-1100 (S.D. Ga. 1994)
(concluding no deliberate indifference by prison officials and that plaintiff’s allegations amounted to mere
negligence, where prisoner who was attacked by hog while working on hog farm alleged that prison
officials failed to provide him with “proper facilities, training, or protective equipment to work with the
breeding hogs,” and that officials assigned him to “work directly with the hogs which were known to have
vicious tendencies”)).
                                                       7
substantial; that is, it must be an offense to evolving standards of decency. Id. at 106. A

patient’s disagreement with his physician over the proper medical treatment alleges no more than

a medical malpractice claim, which is a tort actionable in state court but is not cognizable under

§ 1983. Street v. Corr. Corp. of Am., 102 F.3d 810, 816 n.13 (6th Cir. 1996); Sanderfer v.

Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995). Additionally, allegations of “inadvertent failure to

provide adequate medical care” or of a negligent diagnosis or treatment of a prisoner fail to state

a cause of action under § 1983. Estelle, 429 U.S. at 105-06. Simply stated, “medical

malpractice does not become a constitutional violation merely because the victim is a prisoner.”

Id. at 106.

        “We distinguish between cases where the complaint alleges a complete denial of medical

care and those cases where the claim is that a prisoner received inadequate medical treatment.”

Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). “Where a prisoner has received some

medical attention and the dispute is over the adequacy of treatment, federal courts are generally

reluctant to second guess medical judgments and to constitutionalize claims which sound in state

tort law.” Id.

        In this case, Plaintiff was taken to the hospital after his injury, where he received

treatment and an appointment for surgery in four days. While Plaintiff was no doubt in pain for

the three-day period he was without his prescription pain medication, he was provided with

ibuprofen, and he fails to allege facts showing that any named Defendant acted with deliberate

indifference to his pain.




                                                  8
         For these reasons, the Court concludes that Plaintiff fails to state an Eighth/Fourteenth

Amendment claim of deliberate indifference to his safety or to a serious medical need.

         Having determined that the federal § 1983 claims over which this Court has jurisdiction

should be dismissed, this Court declines to exercise supplemental jurisdiction over any state-law

negligence claims Plaintiff may be trying to assert. See 28 U.S.C. § 1367(c)(3) (“The district

courts may decline to exercise supplemental jurisdiction over a claim . . . if . . . the district court

has dismissed all claims over which it has original jurisdiction.”). Consequently, the state-law

claims will be dismissed without prejudice.3

         The Court, therefore, will dismiss this action by separate Order.

Date:   July 9, 2019




cc:     Plaintiff, pro se
        Defendants
4413.005




3
  “[S]ome claims asserted under § 1367(a) will be dismissed because the district court declines to exercise
jurisdiction over them and, if they are to be pursued, must be refiled in state court.” Jinks v. Richland
Cty., S.C., 538 U.S. 456, 459 (2003). “To prevent the limitations period on such supplemental claims
from expiring while the plaintiff was fruitlessly pursuing them in federal court, § 1367(d) provides a
tolling rule that must be applied by state courts.” Id. Specifically, under § 1367(d),

         The period of limitations for any claim asserted under subsection (a), and for any other
         claim in the same action that is voluntarily dismissed at the same time as or after the
         dismissal of the claim under subsection (a), shall be tolled while the claim is pending and
         for a period of 30 days after it is dismissed unless State law provides for a longer tolling
         period.

28 U.S.C. § 1367(d).
                                                      9
